Citation Nr: 1760855	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  12-01 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date prior to December 9, 2015 for a 70 percent rating assigned for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to December 9, 2015 for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and May 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The appeal of the June 2012 rating decision was most recently before the Board in March 2016.  At that time, the Board granted a 70 percent rating, but no higher, for PTSD.  In reaching this decision, the Board made a preliminary finding that the issue of entitlement to TDIU was not included in the scope of the Veteran's appeal.

The Veteran appealed the Board's March 2016 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2017, the Court granted a joint motion for partial remand (JMPR) regarding the appeal.  In the JMPR, the parties agreed the Board provided an inadequate statement of reasons and bases for its determination that the issue of entitlement to TDIU was not included in the appeal of the rating assigned for PTSD.  The Court's order vacated the Board's decision only to that extent, as the Veteran expressly withdrew his appeal of the schedular rating assigned for PTSD, and remanded the issue to the Board for readjudication.

Upon further review, the Board finds the issue of entitlement to TDIU falls within the scope of the appeal of the June 2012 rating decision, as the increased rating claim that led to the June 2012 rating decision was received after the expiration of the appeal period for a July 2010 rating decision that had previously denied entitlement to TDIU and after a prior appeal of the rating assigned for PTSD had been closed when the Veteran failed to perfect an appeal by filing a substantive appeal after the issuance of a March 2011 statement of the case (SOC).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding TDIU is an element of an increased rating claim when unemployability has been raised by the record).

The Board notes it did not assign an effective date for the 70 percent rating for PTSD in its March 2016 decision.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003).  On May 3, 2016, the Agency of Original Jurisdiction (AOJ) issued a rating decision assigning an effective date of December 9, 2015.  In April 2017, the Veteran filed a notice of disagreement (NOD) regarding the May 3, 2016 rating decision with respect to the effective date of the 70 percent rating assigned for PTSD.  The AOJ has not acknowledged the Veteran's NOD through the issuance of a SOC, and the issue is not listed as being in appellate status in the Veterans Appeals Control and Locator System (VACOLS).  Thus, it does not appear the AOJ is tracking the Veteran's appeal; therefore, the issue of an effective date prior to December 9, 2015 for the 70 percent rating assigned for PTSD must be remanded to the AOJ for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes a May 5, 2016 rating decision granted entitlement to TDIU, effective December 9, 2015, based on the effective date of the 70 percent rating assigned for PTSD.  Thus, the Board has recharacterized the issue on appeal as an effective date prior to December 9, 2015 for TDIU, as reflected on the title page of this decision.

The Veteran appeared at a hearing before the undersigned in March 2013.  A transcript of the hearing is of record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted in the introduction, the Veteran filed a timely NOD for the May 3, 2016 rating decision that implemented the Board's March 2016 grant of a 70 percent rating for PTSD and assigned an effective date of December 9, 2015.  He has not been issued a SOC regarding the effective date of the 70 percent rating assigned for PTSD.  The Board is required to remand this issue for the issuance of a SOC.  See Manlincon, supra; 38 C.F.R. § 19.9(c).

The issue of an effective date prior to December 9, 2015 for TDIU is inextricably intertwined with the effective date of the 70 percent rating assigned for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC regarding the effective date of the 70 percent rating assigned for PTSD.  Return this issue to the Board only if the Veteran perfects an appeal by filing a timely substantive appeal after the issuance of the SOC.

2.  Readjudicate the effective date of TDIU after issuing the SOC regarding the effective date of the 70 percent rating assigned for PTSD.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

